Citation Nr: 0503526	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from October 1968 to January 
1970.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).  The 
veteran testified at a video conference hearing before a 
member of the Board in December 2004, and a transcript of the 
hearing is of record.


FINDING OF FACT

The competent medical evidence of record does not show a 
psychiatric disability that is related to military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA did not specifically ask in April 2003 for all evidence in 
the veteran's possession.  The veteran, however, by failing 
to reply to requests for information about any additional 
evidence not of record, has stated sub silentio that he 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all evidence in his possession.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that a VA examination was conducted in May 2003.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Background

The veteran's service medical records do not show any 
complaints or findings of a psychiatric disability.

Private treatment records dated from November 1992 to June 
1993 reveal psychiatric problems.  The veteran noted in 
November 1992 that he had an episode of depression in 1976 
that had lasted for nine months.

The veteran was hospitalized at Doctor's Hospital in October 
1993 after a suicide attempt.  It was noted that the veteran 
had a long-standing history of dysthymic disorder.  The 
diagnosis was self-abusive behavior, involving a laceration 
of the wrist, while intoxicated.

According to a November 1993 statement from R.E. Diamond, 
Ph.D., he treated the veteran from August 1987 through March 
1988 for dysthymia.

The veteran was again hospitalized at Doctor's Hospital in 
June 1994 with depression, anxiety, apprehension, and heavy 
usage of Valium and alcohol.  The discharge diagnosis was 
depression with alcohol and Valium abuse, in remission.

According to an August 1994 statement from O. Reddy, M.D., he 
had treated the veteran since August 1987 for psychiatric 
problems.  

Private medical records dated from November 1994 to September 
1996 reveal treatment for psychiatric problems.

In response to a VA request for treatment records, Dr. 
Diamond noted in an October 2002 statement that he did not 
have detailed records for the period in question but had 
submitted a summary dated in November 1993.

According to a report received by VA in October 2002, from 
the Clinical Director with Park Place Center, who was a 
social worker, the veteran had problems with depression since 
service, with episodes in 1969, 1976, 1987, and 1993.  The 
diagnosis was major depression.  The Director noted in a 
statement received by VA in February 2003 that the stress of 
flight training led to the initial onset of depression, which 
led to functional impairment to the point that the veteran 
had to leave the training program.  It was also noted that 
the veteran did not have any history of depressive episodes 
prior to his flight training program.

According to a support statement received by VA in April 2003 
from J.K., a friend who had known the veteran prior to 
service, the veteran was out of shape, quieter, and his 
outlook on things was more negative when J.K. saw him in July 
1969.  When J.K. saw the veteran in the mid-1970's, the 
veteran was extremely thin and appeared very depressed.  J.K. 
stated that the veteran continued to have problems with 
severe depression since J.K. moved back to Illinois in 1980.

A VA psychiatric evaluation was conducted by a psychologist 
in May 2003.  The examiner, who reviewed the claims file and 
examined the veteran, diagnosed a dysthymic disorder.  The 
examiner concluded that it was "conceivable" that the 
symptoms that the veteran experienced during flight training 
may have also occurred on prior occasions before service, as 
the veteran appeared to have dropped out of an engineering 
program and ROTC due to similar frustrations and anxiety 
before ever joining the service.  It was also noted that the 
veteran appeared to have a number of overriding personality 
characteristics that likely contributed to his past and 
present disturbance in mood.  The examiner found no 
conclusive evidence beyond the veteran's subjective history 
as to the onset of symptoms in service and concluded that it 
was "somewhat less likely than not" that the veteran's 
psychiatric disability began in service.  The examiner opined 
that the veteran currently did not meet the criteria for 
major depression but did have dysthymia.

The veteran testified at his videoconference hearing in 
December 2004 that he started having problems concentrating 
and functioning after he had completed the initial portion of 
flight school in 1968; that he initially sought treatment for 
his problems in 1987 because he did not realize prior to 1987 
that he had a psychiatric problem that could be treated; and 
that the VA examiner misinterpreted some of the data in the 
May 2003 evaluation, such as the conclusion that the 
difficulties in flight training led to symptoms of 
depression, when it was actually the symptoms of depression 
that led to difficulties in flight training.  He testified 
that the factual information recorded in the May 2003 
evaluation was fairly accurate.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran has contended, including at his videoconference 
hearing in December 2004, that he incurred a psychiatric 
disability in service that has been a periodic problem ever 
since and that he did not seek treatment earlier than 1987 
because he did not realize prior to 1987 that he had a 
psychiatric problem that could be treated.

As noted above, in order to warrant entitlement to service 
connection for a specific disability, there must be medical 
evidence of a disability in service, evidence of a current 
disability, and a medical opinion linking the disability in 
service to the current disability. 

The recent medical evidence on file contains psychiatric 
diagnoses of depression and a dysthymic disorder, satisfying 
the requirement of evidence of a current disability.  
However, as the veteran has acknowledged, there were no 
complaints or findings of psychiatric disability in service 
or soon after service discharge.  In fact, the initial 
treatment for a psychiatric problem was not until 1987, which 
is approximately 17 years after discharge.  Although there is 
a reference in treatment records to an episode of depression 
in 1976, the veteran did not seek treatment for this episode 
and so, there is no diagnosis of a psychiatric disorder at 
that time.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

With respect to nexus medical evidence, the Board notes that 
there is medical nexus evidence both for and against the 
issue of whether the veteran's current veteran's psychiatric 
disability is related to his military service.  


The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The nexus evidence in favor of the claim consists of the 
February 2003 statement from the Clinical Director of Park 
Place Center.  The Board would note, however, that the 
Director is a social worker and not a psychologist or 
psychiatrist.  Additionally, the social worker did not treat 
the veteran until many years after service discharge, and the 
opinion is based on the history provided by the veteran, 
rather than on any medical evidence during or soon after 
service.  

The medical report against the veteran's claim is the May 
2003 VA opinion which concluded, after review of the claims 
file, to include the service medical records and private 
medical records, and examination of the veteran, that it was 
"less likely than not" that the veteran's current 
psychiatric disability began in service.  The examiner based 
the conclusion on several factors, including that the veteran 
had personality characteristics that likely contributed to 
his problems and because there was no medical evidence of the 
onset of symptoms in service.  

The Board accords greater probative value to the May 2003 VA 
examination and opinion because the VA examiner, a 
psychologist, based the conclusion on a comprehensive review 
of the veteran's medical history and records and provided 
supporting rationale.  Although the veteran contends that the 
examiner misinterpreted some of the information provided by 
him in May 2003, he noted that the facts recorded by the 
examiner were generally correct and did not dispute that 
there is no medical evidence of a psychiatric disability 
prior to 1987.


The Board has considered the veteran's assertions that his 
psychiatric disability is due to service.  The Board found 
the veteran's testimony of record to be sincere and credible; 
however, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, to include a 
determination that his current psychiatric disorder is the 
result of his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board may not speculate or substitute its "own 
unsubstantiated medical conclusions," but must rely on the 
medical opinion evidence which is of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In view of the VA 
examiner's opinion that it was "less likely than not" that 
the veteran's current psychiatric disorder began during his 
military service, service connection for this disorder is not 
warranted.
 
As the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


